Citation Nr: 1710235	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for papillary thyroid cancer (also claimed as hypothyroidism and thyroidectomy) as result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran served on active duty from November 1961 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain a VA examination for the Veteran's claimed papillary thyroid cancer.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) 

The Veteran has contended that he has developed papillary thyroid cancer as a result of being exposed to Agent Orange while serving on active duty.  VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam era and has one of the diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309 (e).  See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307 (a)(6)(H).

The presumption has not been shown by the rating schedule to apply to thyroid cancer.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Therefore, the Veteran is not entitled to presumptive service connection under 3.309(e).

However, under Combee v. Brown, 34 P.3d 1039, 1041-42 (Fed. Cir. 1994), a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Therefore, the Board will consider the Veteran's claim under a theory of direct service connection.  

The Veteran's service personnel records confirm his assertions of contact with the landmass of Vietnam during the applicable presumptive period for Agent Orange exposure.  The records revealed that the Veteran participated in offloading marines to the shore of Vietnam on February and March 1967 while stationed aboard USS Bayfield and that he participated in an amphibious assault of the landmass of Vietnam from the Port of Da Nang, where he was stationed serving aboard the USS Navarro from April 1965 to March 1966, during Operation Double Eagle.  For the purposes of VA compensation benefits, Veterans who served anywhere in Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to herbicides, as specified in the Agent Orange Act of 1991.  As the Veteran's service personnel records show that he served on the landmass of Vietnam during the applicable time periods, he is presumed to have been exposed to Agent Orange.

As there is a current disability of thyroid cancer and an in-service event of Agent Orange exposure, the issue turns upon a finding of nexus.  In this regard, it is noted that, while there have not been any medical findings in the claims file attributing thyroid cancer to Agent Orange exposure, the Veteran's representative has presented an assertion that thyroid cancer has many similarities to lymphoma, which is a presumptive condition and has been found to be medically related to such exposure.  As such, there is an indication that the Veteran's current disability may be related to his in-service exposure.  Therefore, this meets the low threshold for the provision of a VA examination under McLendon.

Accordingly, the Veteran should be provided with a VA examination to determine the etiology of his claimed thyroid cancer, to include conceded exposure to Agent Orange while serving in Vietnam.  The examiner should consider the Veteran's lay testimony when rendering a medical opinion regarding this condition.  A complete rationale for all opinions provided is requested.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding treatment records related to the Veteran's thyroid disorder.

2. The Veteran should be afforded an appropriate examination in order to determine the etiology of his papillary thyroid cancer.  The electronic claims file must be made available to the examiner 

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must consider the Veteran's lay testimony in rendering a decision and the exposure to Agent Orange during service in Vietnam is presumed to be credible.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current papillary thyroid cancer had its onset in service, or is otherwise the result of a disease or injury in service, to include exposure to Agent Orange while serving in Vietnam.  The examiner should provide a rationale for all opinions.

3. After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

